Order, Supreme Court, *465New York County (Deborah A. Kaplan, J.), entered January 17, 2008, which, to the extent appealed from, denied defendants’ motion to bifurcate the trial on issues of liability and damages, unanimously affirmed, without costs.
Bifurcation is appropriate in complicated cases of liability and damages where such clarification or simplification will assist in reaching a fair and more expeditious resolution of the issues (22 NYCRR 202.42 [a]; Mazur v Mazur, 288 AD2d 945 [2001]). A ruling on such a request is a matter of discretion as to which the trial court should be afforded great deference (Johnson v Hudson Riv. Constr. Co., Inc., 13 AD3d 864 [2004]). In this case, fairness and convenience weigh in favor of a unified trial, which will serve to prevent a verdict based on undue sympathy for either party. Concur—Tom, J.P., Andrias, Nardelli and Williams, JJ.